COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Texas Mutual Insurance Company,                §                No. 08-18-00147-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                 143rd District Court

  Anita Dejaynes, Individually and as Next       §               of Ward County, Texas
  friend of Alysse Dejaynes, Noah Matthew
  Dejaynes, and Emma Michelle Dejaynes,          §             (TC# 15-12-23771-CVW)
  Minor Children,
                                                 §
                         Appellee.
                                             ORDER

       The notice of appeal was received and filed in this office on August 20, 2018. The final

judgment does not reflect the date it was signed by the trial court judge. See TEX.R.CIV.P. 306a(2).

It is, therefore, ORDERED that the Honorable Mike Swanson, Judge of the 143rd District Court of

Ward County, Texas, enter a nunc pro tunc final judgment reflecting the date on which the

judgment was previously signed. The nunc pro tunc final judgment shall be filed with the District

Clerk of Ward County, Texas, and the District Clerk shall include said nunc pro tunc final

judgment in the clerk’s record.

               IT IS SO ORDERED this 20th day of August, 2018.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.